Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 10/28/2021.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Ankur Garg (Reg. No. 62,463) on January 24th, 2022.  During the telephone conference, Mr. Ankur has agreed and authorized the Examiner to amend claims 1, 6, 11, 16 and 20 and to cancel claims 7 and 17. 
The application has been amended as follows:
CLAIMS
1. (Currently Amended) A computer-implemented method performed by a first endpoint to transmit first and second data to a second endpoint via at least one cloud, the method comprising:
	receiving, from the second endpoint, a first public key, wherein the first endpoint is an application running in a cloud and the second endpoint is a client application, wherein the first public key is from a public and private key pair dynamically generated by the client application for a user session;
	encrypting the first data using the first public key; and
	transmitting the encrypted first data along with the second data that is not encrypted via the at least one cloud to the second endpoint,
	wherein the second data that is not encrypted is processed in the at least one cloud.
2.	(Original) The method of claim 1, wherein the first data includes personally identifiable information.
3.	(Original) The method of claim 2, wherein the personally identifiable information includes at least one of a name of a user, a name of an enterprise, a physical address of a user, a physical address of an enterprise, an e-mail address of a user, an e-mail address of an enterprise, a user age, or a user gender.

	the processing of the second data in the at least one cloud includes at least one of aggregating or recording the resource usage information.
5.	(Original) The method of claim 1, wherein the processing of the second data in the at least one cloud includes validating the second data.
6.	(Currently Amended) The method of claim 1, wherein the client application comprises 
7.	(Canceled)
8.	(Original) The method of claim 1, further comprising:
	transmitting a second public key to the second endpoint;
	receiving encrypted third data transmitted by the second endpoint via the at least one cloud; and
	decrypting the encrypted third data using a private key associated with the second public key,
	wherein the encrypted third data is transmitted along with fourth data that is not encrypted and is processed in the at least one cloud.
9.	(Original) The method of claim 8, further comprising:

	wherein the second public key is transmitted to the second endpoint in response to a request from the second endpoint.
10.	(Original) The method of claim 1, further comprising, requesting, from the second endpoint, the first public key.
11.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions, which when executed by a computer system, cause the computer system to perform operations for a first endpoint to transmit first and second data to a second endpoint via at least one cloud, the operations comprising:
	receiving, from the second endpoint, a first public key, wherein the first endpoint is an application running in a cloud and the second endpoint is a client application, wherein the first public key is from a public and private key pair dynamically generated by the client application for a user session;
	encrypting the first data using the first public key; and
	transmitting the encrypted first data along with the second data that is not encrypted via the at least one cloud to the second endpoint,
	wherein the second data that is not encrypted is processed in the at least one cloud.
12.	(Original) The computer-readable storage medium of claim 11, wherein the first data includes personally identifiable information.

14.	(Original) The computer-readable storage medium of claim 11, wherein:
	the second data includes resource usage information; and
	the processing of the second data in the at least one cloud includes at least one of aggregating or recording the resource usage information.
15.	(Original) The computer-readable storage medium of claim 11, wherein the processing of the second data in the at least one cloud includes validating the second data.
16.	(Currently Amended) The computer-readable storage medium of claim 11, wherein the client application comprises 
17.	(Canceled)
18.	(Original) The computer-readable storage medium of claim 11, the operations further comprising:
	transmitting a second public key to the second endpoint;
	receiving encrypted third data transmitted by the second endpoint via the at least one cloud; and

	wherein the encrypted third data is transmitted along with fourth data that is not encrypted and is processed in the at least one cloud.
19.	(Original) The computer-readable storage medium of claim 18, the operations further comprising:
	generating and maintaining the second public key and the associated private key,
	wherein the second public key is transmitted to the second endpoint in response to a request from the second endpoint.
20.	(Currently Amended) A system, comprising:
	a processor; and
a memory, wherein the memory includes an application program configured to perform operations for a first endpoint to transmit first and second data to a second endpoint via at least one cloud, the operations comprising:
receiving, from the second endpoint, a first public key, wherein the first endpoint is an application running in a cloud and the second endpoint is a client application, wherein the first public key is from a public and private key pair dynamically generated by the client application for a user session,
encrypting the first data using the first public key, and

wherein the second data that is not encrypted is processed in the at least one cloud.
Response to Arguments
The previous rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn in response to the applicant's arguments/amendments.
Allowable Subject Matter
 Claims 1-6, 8-16 and 18-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-6, 8-16 and 18-20, the closest prior arts, Rohel (US 2018/0351733), in view of Aggarwal (US 2019/0297495), in view of Keohane (US 2009/0216707), in view of Huang (US 2018/0375648), in view of Nicolson (US 2019/0229907) and further in view of Nobel (US 2004/0131190), alone or in combination fails to anticipate or render obvious the claim invention.  
Rohel (prior art of record) discloses a system and method for encrypting portions of data for storage in a remote network have been provided. The system comprises a memory with instructions executable by a processor to receive data for forwarding to a server device, wherein the received data comprises an indication of one or more portions of the received data to be encrypted; identify a portion comprising the one or more portions of the received data based at least in part on the indication; encrypt the identified portion of See the abstract and par. 0025 and 0040 of Rohel.
Aggarwal (prior art of record) discloses a method for facilitating automatic connection to a network. The method includes receiving, at a first device that is authenticated to the network, an identifier of a second device, and retrieving, by the first device based on the identifier, a public key for the second device. The data encrypted using the public key is decryptable using a private key of the second device. The method also includes encrypting, using the public key for the second device, credential information usable by the second device for authenticating to the network, and transmitting, to the second device, the encrypted credential information - See the abstract and par. 0004 of Aggarwal.
Keohane (prior art of record) discloses a mechanism for storing resource usage information in metadata associated with files to be used in providing warnings in the event that a predetermined threshold of resource usage is exceeded - See par. 0002 and 0017 of Keohane.
Huang (prior art of record) discloses systems and methods for secure storage and transmission of sensitive information in a cloud environment. The methods comprise: receiving sensitive information corresponding to a first resource associated with a first cloud, generating an encryption key for encrypting the sensitive information, encrypting the sensitive information using the encryption key, transmitting the encrypted sensitive information to a cloud connector via a first communication channel, and transmitting the See the abstract and par. 0006 of Huang.
Nicolson (prior art of record) discloses a device can include a connectivity module for establishing a communication channel with a cloud system. After obtaining a test result, the device can generate an unencrypted data block comprising a device identifier and an encrypted data block comprising a serial number of the device and the test result using an encryption key associated with the device identifier. The device can securely send the test result to the cloud system by transmitting the unencrypted data block and the encrypted data block to the cloud system via the communication channel - See the abstract and claim 2 of Nicolson.
Nobel (prior art) discloses a method of securely transferring user data from a first communication device to a second communication device includes receiving with the first device a public encryption key transmitted by the second device over a first communication medium using a first communication protocol. The user data is encrypted with the first device using the received public key. The encrypted user data is transmitted from the first device to the second device over a second communication medium using a second communication protocol- See the abstract of Nobel.
However, none of Rohel, Aggarwal, Keohane, Huang, Nicolson and Nobel teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 11 and 20.  For example, none of the cited prior art teaches or suggest the steps of receiving, from the second endpoint, a first public key, wherein the first endpoint is an application running in a cloud and the second endpoint is a client application, wherein the first public key is from a public and private key pair dynamically generated by the client application for a user session; transmitting the encrypted first data along with the second data that is not encrypted via the at least one cloud to the second endpoint and wherein the second data that is not encrypted is processed in the at least one cloud.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-6, 8-10, 12-16 and 18-19 are directly or indirectly dependent upon claims 1 and 11 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495